PER CURIAM.
*962Affirmed. See Grove Isle Ass'n Inc. v. Grove Isle Assocs., LLLP, 137 So.3d 1081, 1091 (Fla. 3d DCA 2014) (holding: "Restrictions which may be found in a declaration of condominium are clothed with a very strong presumption of validity when challenged. This presumption arises from the fact that each individual unit owner purchases his unit knowing of and accepting the restrictions to be imposed. 'Such restrictions are very much in the nature of covenants running with the land and they will not be invalidated absent a showing that they are wholly arbitrary in their application, in violation of public policy, or that they abrogate some fundamental constitutional right' ") (quoting Hidden Harbour Estates, Inc. v. Basso, 393 So.2d 637, 639-40 (Fla. 4th DCA 1981) ) (additional citations omitted). See also § 718.302(3), Fla. Stat. (2017) (providing that a "grant or reservation made by a declaration ... that provides for ... maintenance ... of a condominium association or property serving the unit owners of a condominium shall not be in conflict with the powers and duties of the association or the rights of the unit owners as provided in this chapter") (emphasis added).